DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Applicant’s election of the invention of Group I (readable on claims 1, 3 through 6, 13, 14, and 16 through 18) and the first species or the embodiment of Figure 1 (drawn on claims 1, 3 through 5, 13, and 14) in the reply filed on October 6, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 2, 6 through 12, and 15 through 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to the non-elected inventions of Group II and of Group III as well as on the non-elected second species or the embodiment of Figure 2, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 6, 2021.
Drawings
The drawings were received on September 4, 2019.  These drawings are acceptable.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The 
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The 
The abstract of the disclosure is objected to because it does not avoid legal phraseology normally reserved for claims (i.e., “comprising”) and because it fails to summarize the salient steps of the inventive method as claimed.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 1, 3 through 5, 13, and 14 are objected to because of the following informalities, for example: “a heat exchanger, wherein the heat exchanger is flowed by a controllable environmental air flow (L) and can” [claim 1, lines 2-3] should be replaced with “flowing a controllable environmental air flow (L) through a heat exchanger, wherein the heat exchanger can” for improved readability and grammatical/idiomatic correctness; “wherein” should be inserted immediately preceding “the amount of air” [claim 1, line 5] for improved readability and consistency; “the amount of air flowing through the heat exchanger is decreased by the device” [claim 1, lines 9-10] should be replaced with “decreasing the amount of air flowing through the heat exchanger by controlling the device” for improved readability and grammatical/idiomatic correctness; “a” should be inserted immediately preceding “controllable air supply device” [claim 3, lines 1-2] for improved grammatical correctness; “between an open position or a closed position” [claim 4, lines 2-3] should be replaced with “between an open position and a closed position” for improved grammatical/idiomatic correctness and for improved readability.  Appropriate correction is required.
NOTE: Claims 6 and 16 through 18 will be rejoined upon allowance. It is recommended that the limitations “, which is associated with same” at the end of each of the abovementioned withdrawn claims 6 and 16 through 18 be deleted for improved readability and to avoid unnecessary/redundant limitations in the claims upon rejoinder.
Allowable Subject Matter
Claims 1, 3 through 5, 13, and 14 objected to due to informalities, but would be allowable if rewritten to overcome the informalities as noted above in the objections to the claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not show nor reasonably suggest controlling the air flow through a vehicular heat exchanger using the criteria set forth in base claim 1 of the instant application.
Conclusion
The additional prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
This application is in condition for allowance except for the following formal matters: the objections to the abstract and to the claims as cited above in the body of this Office action.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LJILJANA V CIRIC whose telephone number is (571)272-4909. The examiner can normally be reached Monday-Saturday, flexible.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ljiljana V. Ciric/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
LJILJANA (Lil) V. CIRIC
Primary Examiner
Art Unit 3763